DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexandridis et al. (US 20150156578 – cited IDS).
Regarding claim 1: Alexandridis teaches a method comprising: 

	generating a plurality of grid systems (see Grid-Based-Method, GBM, estimator 112-1 and 112-2 in fig. 1B; see also fig. 4A and 4B), each of the plurality of grid systems having a respective plurality of grid points (see Par. [0099]); 
	identifying a specified number of grid points of the plurality of grid points of each of the plurality of grid systems (see Par. [0099]: "the estimator 112 determines best grid point, e.g., based on the index of grid point in equation 18. Once the best grid point is found, a new grid centered on this point is generated with a smaller spacing between grid points, but also a smaller scope. Then, the best grid point in the new grid is found."); 
	generating a grid location data structure based on the respective, specified number of grid points for each of the plurality of grid systems (at each iteration the "best grid point(s)" are stored as candidate locations for the sound sources) ; and 
	determining locations of the specified number of acoustic sources based on the grid location data structure (the determined locations for the Grid-Based-Method are the values of the candidate positions corresponding to the latest iteration, and are therefore based on the grid location data structure).
Regarding claim 11: the method discussed in claim 1 above also supports this corresponding computer program product comprising a nontransitive storage medium claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Le Roux et al. (Source localization in reverberant environments using sparse optimization – 05/01/2013 – Cited IDS) in view of Cetin et al. (A sparse signal .
Regarding claim 1: Le Roux teaches a method comprising:
	obtaining, by processing circuitry of a computer, a plurality of acoustic sound field measurements at a plurality of respective microphone positions, the plurality of acoustic sound field measurements resulting from a specified number of acoustic sources (Le Roux’s Fig. 1 and first paragraph of section "5. Experiments"); 
	generating a grid system having a plurality of grid points (Le Roux’s Fig. 1 and section "5. Experiments"); 
	identifying a specified number of grid points of the grid system (Le Roux’s section 4; it is noted that the Algorithm 1 falls belongs to the sparse recovery framework); 
	generating a grid location data structure based on the respective, specified number of grid points (Le Roux’s section 4; it is noted that the Algorithm 1 falls belongs to the sparse recovery framework); and 
	determining locations of the specified number of acoustic sources based on the grid location data structure (Le Roux’s last paragraph of section 4.2: "the algorithm returns both a location estimate and a signal estimate").
Le Roux does not teach the concept of using a plurality of grid systems.
Cetin teaches the similar concept of sparse recovery framework, including "multiresolution grid refinement" approach (Cetin’s section VI. and Fig. 3). 
technical field of sparse signal reconstruction.
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Le Roux in view of 
Regarding claim 2: Le Roux in view of Cetin teaches the method as in claim 1, wherein identifying the specified number of grid points includes, for each of the plurality of grid systems: generating a respective sensing matrix for that grid system based on the plurality of grid points of that grid system; performing a signal minimization operation to produce a respective discrete signal based on the respective sensing matrix for that grid system; and obtaining the specified number of grid points of the plurality of grid points of that grid system based on the respective discrete signal (Le Roux’s disclosing a sensing matrix A and computing a norm of difference between microphone positions and grid points in sections 2 and 3).
Regarding claim 3: Le Roux in view of Cetin teaches the method as in claim 2, wherein generating the respective sensing matrix for a grid system based on the plurality of grid points of the grid system includes: for each of the plurality of grid points of the grid system and for a microphone position of the plurality of microphone positions: forming a difference between that grid point and the microphone position; and computing a norm of the difference (Le Roux’s disclosing a sensing matrix A and computing a norm of difference between microphone positions and grid points in sections 2 and 3).
Regarding claim 8: Le Roux in view of Cetin teaches the method as in claim 1, further comprising: performing an acquisition operation to acquire an estimate of the acoustic field at the determined locations of the specified number of acoustic sources (Le Roux’s disclosing "the algorithm returns both a location estimate and a signal estimate" in last paragraph of section 4.2 which reads on the claimed “acquisition operation to acquire 
Regarding claims 11-13 and 18: the method discussed in claims 1-3 and 8 above also supports these corresponding computer program product comprising a nontransitive storage medium claims.
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Roux et al. (Source localization in reverberant environments using sparse optimization – 05/01/2013 – Cited IDS) in view of Cetin et al. (A sparse signal reconstruction perspective for source localization with sensor arrays – 08/2005 – Cited IDS); as applied to claim 8, and further in view of Official Notice.
Regarding claim 9: Le Roux in view of Cetin teaches the method as in claim 8, wherein performing the acquisition operation includes: 
	generating a grid based on the determined locations of the specified number of acoustic sources; and
	generating a sensing matrix for the generated grid; performing a signal minimization operation to produce a discrete signal based on the sensing matrix for the generated grid. 
Le Roux in view of Cetin does not teach the step of performing an inverse short-term Fourier transform operation on the discrete signal to produce the estimate of the acoustic field.
However, it is well-known in the art that an inverse short-term Fourier transform operation on the discrete signal to produce an analog signal is a common operation 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Le Roux in view of Cetin and further in view of Official Notice to include the step of converting the discrete signal to analog signal for the benefit of restoring to playing back the analog signal that represents produce the estimate of the acoustic field.
Regarding claim 10: Le Roux in view of Cetin and further in view of Official Notice teaches the method as in claim 9, wherein generating the grid based on the determined locations of the specified number of acoustic sources includes: generating a first grid, the first grid including a plurality of grid points; locating grid points of the plurality of grid points of the first grid that are closest to the determined locations of the specified number of acoustic sources; replacing the grid points of the plurality of grid points of the first grid with the determined locations of the specified number of acoustic sources to produce the grid (Le Roux’s disclosing "the algorithm returns both a location estimate and a signal estimate" in last paragraph of section 4.2 which reads on the claimed “acquisition operation to acquire an estimate of the acoustic field at the determined locations of the specified number of acoustic sources”; and Cetin’s Section IV, Fig. 2, and Fig. 3).
Regarding claims 19-20: the method discussed in claims 9-10 above also supports these corresponding computer program product comprising a nontransitive storage medium claims.

Allowable Subject Matter
Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Nguyen et al. (US 20150055797)
Said et al. (US 20120093336)
Nakadai et al. (US 20120195436)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DAVID L TON/Primary Examiner, Art Unit 2654